DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, 13 and 14, drawn to a method of treating cancer .
Group II, claim(s) 12 and 15, drawn to a method for classifying a patient suffering from a cancer as responsive or low responsive to an immune checkpoint therapy.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. 
The groups do not share the same or corresponding technical feature because Group I is drawn to a method of treating cancer by administering an inhibitor of H3K9 histone methyl transferase SETDB1 in combination with at least one modulator of an immune checkpoint molecule/protein while Group II is drawn to a method for classifying a patient suffering from a cancer as responsive or low responsive to an immune checkpoint therapy by determination of SETDB1 expression.  


Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Different species of inhibitor of H3K9 histone methyl transferase SETDB1 (Claim 2)
Different species of H3K9 histone methyl transferase SETDB1 gene expression (Claim 4)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Specifically, applicants are required to elect a single disclosed inhibitor of H3K9 histone methyl transferase SETDB1 (i.e. one of the inhibitors enumerated in claim 2), a single H3K9 histone methyl transferase SETDB1 gene expression (i.e. one of the H3K9 histone methyl transferase SETDB1 gene expression enumerated in claim 4) and a single modulator of immune checkpoint (i.e. one of the modulators enumerated in claim 5).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 3, 6-15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of the species set forth above are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  Specifically, the species of SETDB1 inhibitors of claim 2 all have different properties. Small organic molecules can have a very different structures with a wide range of chemical properties and binding affinity. Aptamers and polypeptides binding will be defined by the specific amino acid sequence but different length of amino acids can create conformation differences with very distinct binding mechanisms. Intrabodies are intracellularly expressed with high specificity for a target. All these species are structurally different and will have different binding specificity and chemical properties. Thus, they are structurally and functionally distinct and election of species is deemed proper since the species do not share a special technical feature. 
The species of SETDB1 gene expression of claim 4 all have different properties. Anti-sense oligonucleotide is a single stranded sequence complementary to the target mRNA. siRNA are double stranded RNA typically ~ 21 base pairs. shRNA are sequences of RNA typically ~ 80 base pairs with and internal hybridization region that creates a hairpin structure. Ribozymes are RNA enzymes with catalytic function. All these species are structurally distinct and will have different mechanisms of action and function. Thus, they are structurally and functionally distinct and election of species is deemed proper since the species do not share a special technical feature. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA SOTO-RODRIGUEZ whose telephone number is (571)272-1971. The examiner can normally be reached M-F 8:00am-4:00pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                       /J.S.R./Examiner, Art Unit 4161                                                                                                                                                                                                        



/JESSICA H ROARK/Primary Examiner, Art Unit 1643